Citation Nr: 1227655	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-32 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a pelvic disorder (also claimed as pelvic cancer).

2.  Entitlement to a disability rating greater than 10 percent prior to June 11, 2009 and a compensable disability rating beginning June 11, 2009 for left eye retinal tear.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and L.M. (the appellant's friend).


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran originally filed a claim of entitlement to service connection for PTSD.  However, the medical evidence of record indicates that the Veteran has also been diagnosed with major depressive disorder.  Although not claimed by the Veteran, the Board is expanding her original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

The Veteran testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in April 2012.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

During the April 2012 Board Videoconference hearing the Veteran raised the issue of entitlement to service connection for double vision (i.e., diplopia), to include as a residual of the Veteran's service-connected cerebella tumor with seizure residuals, P.O., with surgery scar.  Notably, in a June 2009 VA eye examination the examiner listed the following diagnosis:  "diplopia/Cr N IV prob 2nd to removal of dermoid cyst of the brain."  Also during the June 2009 VA examination the Veteran told the examiner that she felt that her blurred vision, double vision, and possible glaucoma occurred while on active duty and should be service connected.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for a pelvic disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for pelvic pain in a May 1994 rating decision.  The Veteran appealed this decision to the Board and in July 1998 the Board also denied service connection for pelvic pain.  Subsequently, by rating decision dated in February 2002 the RO again denied service connection for pelvic pain, specifically finding that the Veteran had failed to submit new and material evidence to reopen the previously denied claim.
   
2.  The February 2002 rating decision is the last final decisions prior to the Veteran's request to reopen her claim for a pelvic disorder in April 2006.

3.  Evidence received since the February 2002 rating decision regarding the Veteran's claim for service connection for pelvic pain is not cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  Throughout the rating period on appeal, the Veteran's previous left eye retinal tear has not been manifested by visual impairment and has not caused an irregular, duplicated, enlarged, or diminished image.  Furthermore, there has been no evidence of current left eye retinal tear beginning August 2006.  


CONCLUSIONS OF LAW

1.  The July 1998 Board decision and February 2002 rating decision are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2011).

2.  New and material evidence having been received, the claim of entitlement to service connection for a pelvic disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Prior to June 11, 2009, the criteria for a disability rating greater than 10 percent for left eye retinal tear were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.321, 4.10, 4.79, Diagnostic Code (DC) 6011 (2011).

4.  Beginning June 11, 2009, the criteria for a compensable rating for left eye retinal tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.321, 4.10, 4.79, DC 6011 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a pelvic disorder is related to her service with the United States Army from September 1972 to August 1993.  Specifically, she notes that she began experiencing pelvic pain during miliary service which has continued to the present and was diagnosed with cancer of the pelvic area in 2005.  The Veteran also contends that her service-connected left eye retinal tear is more disabling than evaluated both prior to and beginning June 11, 2009.    

Pelvic Disorder

The Veteran's service treatment records show several complaints of pelvic pain.  However, the service treatment records do not reflect any diagnosis of a chronic disability causing the pelvic pain.  For example, a May 1979 service treatment record shows that the Veteran complained of pelvic pain but also noted that the Veteran's salpingitis was resolving.  An October 1987 record shows complaints of cramps in the right groin and an assessment of questionable urinary tract infection.  An October 1988 record shows that the Veteran had mild vaginitis and an April 1990 record shows that the Veteran had recurrent Candida and bacterial vaginitis.  A June 1984 pelvic sonogram reflects that there were normal pelvic structures and possible calculus in the bladder.  The report of a February 1987 voiding cystourethrogram reflected that there were calcifications within the left side of the pelvis most likely representing phleboliths.  The report of a July 1993 ultrasounds shows that the ovaries and uterus were normal sized. Upon separation examination in June 1993 the Veteran reportedly had a normal gynecological examination.      

Post-service treatment records also show continued complaints of pelvic pain.  An October 1993 Army medical record reflects that the Veteran had a two-day vaginal infection and an April 1995 record reflects an assessment of chronic pelvic pain but does not identify any underlying disability or disorder.  The reports of June 1995 and December 1997 VA examinations did not identify any chronic yeast infection or any disability manifested by pelvic pain.  

The Veteran submitted an original claim for service connection pelvic pain in September 1993.  By rating decision dated in May 1994 the RO denied service connection for pelvic pain.  Specifically, the RO noted that while the Veteran was treated for pelvic pain on various occasions during military service, no disease process was ever identified.  The RO noted that while there was an assessment at one time of possible calculus of the bladder, later treatment records did not confirm renal, bladder, urinary, or other pelvic disorders.  The Veteran appealed this decision to the Board.  In August 1997 the Board remanded the claim for a gynecological examination which was negative for a disorder of the pelvic area and in July 1998 the Board also denied service connection for pelvic pain.  Thus, the Board's decision of July 1998 is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1104.

The Veteran submitted a second claim for pelvic pain in October 2000 but by rating decision dated in February 2002 the RO again denied service connection for pelvic pain, finding that the Veteran had failed to submit new and material evidence to reopen the claim.  The Veteran did not, however, perfect an appeal with regard to the February 2002 rating decision.  Thus, the February 2002 rating decision is also final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1104.

The Veteran submitted a third claim for pelvic pain in April 2006.  In connection with this claim the RO obtained recent VA treatment records which show that the Veteran was found to have tumors in her uterus as well as endometriosis in July 2005.  She underwent a total abdominal hysterectomy due to a tumor of the uterus in August 2005.  By rating decision dated in December 2006 the RO continued the denial of service connection for pelvic pain, again finding that the Veteran had failed to submit new and material evidence to reopen the claim.  The Veteran submitted a Notice of Disagreement in December 2007 and thereafter timely perfected an appeal.    

When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that even though the RO failed to adjudicate whether new and material evidence had been submitted to reopen the claim, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence received since the February 2002 rating decision is new and material.  Specifically, the Board finds that the VA treatment records dated showing tumors of the uterus resulting in a total abdominal hysterectomy as well as endometriosis in July/August 2005 are both new and material.  These records were not of record at the time of the February 2002 rating decision, relate to the unestablished fact of current disability necessary to substantiate the claim for service connection for this disorder, and raise a reasonable possibility of substantiating the claims on the merits.  Assuming the credibility of this evidence, see Justus, supra, the additional evidence is sufficiently significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.


Left eye retinal tear

Service treatment records show that the Veteran was treated for chronic left eye conjunctivitis and suffered a left eye retinal tear in 1975.  By rating decision dated in May 1994 the RO granted service connection for left eye chronic conjunctivitis, assigning a non-compensable disability rating effective September 1, 1993, the day after the Veteran was discharged from military service.  Subsequently, by rating decision dated in April 1997 the RO increased the disability rating for the Veteran's left eye from non-compensable to 10 percent from July 23, 1996.  This 10 percent rating was continued by the December 2006 rating decision on appeal. Subsequently, by rating decision dated in July 2011 the RO decreased the disability rating for the left eye from 10 percent to non-compensable effective June 11, 2009. 

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Throughout the pendency of this appeal, the Veteran's service-connected left eye retinal tear has been rated pursuant to the rating criteria of DC 6011.  DC 6011, which pertains to retinal scars, atrophy, or irregularities assigns a rating of 10 percent to localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, enlarged or diminished image.  This code dictates that, alternatively, a rating may be assigned based on visual impairment due to scars, atrophy, or irregularities of the retina if this would result in a higher evaluation.

DCs 6061-6079 contain the criteria for evaluating impairment of central visual acuity.  A noncompensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  38 C.F.R. § 4.84a.  A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079.

Examination of visual field or muscle function will be conducted only when there is a medical indication of a disease or injury that may be associated with visual field defect or impaired muscle function. 38 C.F.R. § 4.76.

There are two periods of time at issue here: prior to June 11, 2009, when the Veteran's left eye retinal tear was evaluated as 10 percent disabling; and from June 11, 2009 to the present, while the Veteran's left eye retinal tear was evaluated as non-compensably disabling.  The Board will consider the proper evaluation to be assigned for both time periods.  See Hart, 21 Vet. App. at 505.  

Evidence relevant to the level of severity of the Veteran's left eye retinal tear includes VA examination reports dated in August 2006 and June 2009.  During the August 2006 examination the Veteran reported a history of retinal scars/tears and stated that she had experienced bleeding in the eyes.  Service treatment records noted retinal scars in the left eye in 1975 of an unknown etiology.  She had bleeding in the left eye.  She indicated that she did not have laser or surgery for the retinal tear in the left eye and currently experienced diplopia when looking to the left.  There was no diplopia when looking straight ahead.  The examiner noted that the Veteran was "determined to have right CN 4 paresis etiology possibly due to dermoid cyst or post surgical as cyst was near the brainstem area."  There were also complaints of left eye pain and blurriness.

The examiner noted that the Veteran did not have ocular pain and that there were no episodes of incapacitation over the last 12 months.  There was no distorted vision.  The Veteran denied ophthalmologic treatment over the last 12 months and also denied a history of malignant neoplasms.  

On physical examination the Veteran's visual acuity was as follows:  right eye, corrected, 20/30-2 and left eye, corrected, 20/40-2.  The refraction that resulted in the best corrected visual acuity was PLANO +0.50 X 158 for the right eye and PLANO +0.25 X 035 for the left eye.  The Veteran did not have keratoconus.  Applanation was used to test the ocular pressure and resulted in a reading of 21 for the right eye and 19 for the left eye.  The Veteran did not have visual acuity worse than 5/200 and did not have diplopia.  The Veteran also had no visual field deficits.  The Veteran did not have eye disease or injury including eyebrows, eyelashes, or eyelids.  There was no relative afferent pupillary defect, no iris rubeosis, and no dermatochalasis.  Conjunctivae were white and quiet and the cornea was clear.  Anterior chamber were deep and quiet and lens were clear, "EARLY NSO OU (both eyes)."  Dilated funduscopic examination revealed cup to disk ratio of 0.6 and 0.7, both eyes.  There was no optic atrophy, papilledema, or glaucomatous cupping.  Vitreous was clear and both the macula and fundi were normal.  Significantly, there was neovascularization off the superior aspect of the optic nerve in the left eye.  

The diagnoses were as follows:  "1)retinal tear, left eye with no history of treatment.  I did not see a tear today, 2) ? retinal scars left eye, no significant scarring seen in periphery OS (left eye), 3) diplopia with right 4T nerve palsy unknown etiology could be related to dermoid cyst or treatment for it.  Patient with neck pain from diplopia but determined to be right eye 4th nerve palsy whereas patient service connected for left eye retinal changes, 4) retinal neovascularization vs. collaterals off or optic nerve head OS (left eye) unknown etiology, and 5) glaucoma suspect increased cup/disk ration."  

During the June 2009 VA examination the examiner noted that the claims file was not requested by the RO but that the medical records had been reviewed.  Notably, the examiner noted that in March 1998 on dilated fundus examination the Veteran was noted to have retinal pigment epithelial atrophy temporarily on the right eye and a chorioretinal scar on the left eye.  In June 2007 the Veteran was noted to have fundus of 0.6 and 0.8 with temporal slope and thin rim temporally, especially the left eye, normal macular of the right eye, and sl pigment disruption of the left eye.  Periphery flat and attached, both eyes.  Atrophic changes temporally, right eye, RPW hyperpigmentation inferiorly of the left eye.  Significantly, the examiner noted that he was requested to comment on the Veteran's left eye retinal tear but there was no indication of such a tear.  

The impression and plan was as follows:  "1) decreased visual acuity, I do not find a reason today/need repeat MR undilated. 2) cataracts, both eyes, minimal observe, 3) glaucoma suspect/will get OCT today since C/D seems great.  F/U 6 months, 4) diplopia/Cr N IV prob 2nd to removal of dermoid cyst of the brain, Neg workup for myasthenia."  

The examiner noted a 30 plus year history of left eye retinal tear.  The Veteran reported being followed for numerous ocular conditions/symptoms over the years while on active duty, by VA eye clinics, and civilian providers.  The Veteran felt her "blurred vision, double vision, possible glaucoma" occurred while on active duty and should be service connected.  When the examiner mentioned that the purpose of the examination was to evaluate "left retinal tear," the Veteran was not aware of this specific condition, but was unsure of this since she had so many eye related issues over the years.  She recalled the purpose of her past examinations was blurred vision, double vision, and glaucoma.  

The Veteran denied a history of hospitalization or surgery, trauma, or eye neoplasm.  She also denied incapacitating episodes due to eye disease.  She reported distance/near blurring for both eyes as well as "double vision" with left gaze.  Significantly, the Veteran reported longstanding head tilt to right shoulder to control and increased symptoms of anxiety if head was not in this position.  

On physical examination diplopia was present occasionally and was not correctable by spectacles.  Right eye funduscopic examination findings were abnormal, specifically optic nerve was .6h/v, vessel was within normal limits, macula was flat, media was clear, and periphery was pigmented chorio/retinal changes right eye temporally with no holes and no tears no RD.  Left eye funduscopic examination findings were abnormal, specifically optic nerve was .7h/v, macula was flat, media was clear, and periphery was retinal/vitreal tuft type change inf temp and small area of white without pressure; no holes and no tears; no RD.  

Visual acuity was not worse than 5/200 and there was no corneal disorder (including keratoconus) that resulted in severe irregular astigmatism that could be improved more by contact lenses than by eyeglass lenses.  There was no difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye, with the near vision being worse.  There were not more than three diopters of spherical correction between the eyes.  Distance vision for the right was 20/40 (uncorrected) and 20/30- (corrected) and for the left was 20/40 (uncorrected) and 20/30- (corrected).  Near vision for the right was 20/100 (uncorrected) and 20/40 (corrected) and for the left was 20/100 (uncorrected) and 20/40 (corrected).  

With regard to the right eye, the examiner noted the following:  slit lamp findings were abnormal, lids/lacrimal were within normal limits, cornea was clear, anterior chamber was deep/quiet, iris was within normal limits, lens was mild NS, and eye lens was intact.  With regard to the left eye, the examiner noted the following:  slit lamp findings were abnormal, lids/lacrimal were within normal limits, sclera/conjunctiva were pinquecula quiet, cornea was clear, anterior chamber was deep quiet, iris was within normal limits, lens was mild NS, and eye lens was intact.  There was no other lens abnormality.  With regard to tonometry examination the Veteran had an eye pressure of 16 for both eyes.  

There were no physical findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symplepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  No eye had been removed.  The description of other abnormalities was as follows:  "1) Manifest OD +1.00- .50x085 OS + .75 add +2.00; No apd, FROM, VF fill by confrontation OD/OS; Head tilt to R should and head turn to R even though Veteran reports diplopia with far left gaze.  2) Goldman VF attempted by Veteran reports unwillingness to rest chin in chinrest since she feels she has to keep her head tilted toward R shoulder otherwise she notes increased anxiety.  3) DPA 1 gtt Fluoress/Tropicamide OU."  

The examiner noted that the Veteran was retired and had been retired for the past eight years due to physical problems.  The diagnosis was as follows:  "1) No left eye retinal tear  2) Pigmented chorio/retinal atrophy changes OD (right eye) temporal retina: Vitreal-retinal tuft/pigmentary changes OS (left eye) inferior temporal retina OS (left eye)."  The examiner commented that the retinal changes in both eyes were in the peripheral retina.  The examiner also stated that the Veteran was somewhat frustrated that all of her ocular symptoms/conditions were not already service connected.  The examiner discussed with the Veteran the need for her to follow-up with her service representation to file the necessary paperwork if she wished to do so.    

In light of the aforementioned evidence, the Board finds that a compensable disability rating is not warranted for the service-connected left eye retinal tear during this later period.  While it appears that the Veteran may be suffering from other eye disorders (for which a claim for service connection has been referred to the RO in the INTRODUCTION section above), the Veteran's previous left eye retinal tear appears to have healed as there was no evidence of such a tear during either the August 2006 or the June 2009 VA eye examinations.  Notably, the June 2009 VA examiner was not able to review the claims file in conjunction with the examination, however, the examiner was able to review the Veteran's VA medical records along with the Veteran's history and, most importantly, found that the Veteran no longer had a left eye retinal tear.  As such, the Board finds that the June 2009 VA examination report is adequate.  

The Board notes that the RO has assigned a 10 percent rating prior to June 11, 2009 even though the August 2006 VA examiner found no evidence of a left eye retinal tear.  While it logically follows that the Veteran was not entitled to a 10 percent rating prior to June 11, 2009 as there was no evidence of left eye retinal tear in August 2006, the Board will not disturb this award.  Therefore, a disability rating greater than 10 percent prior to June 11, 2009 and a compensable disability rating beginning June 11, 2009 for left eye retinal tear must be denied.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the pelvic disorder issue, the Board has reopened the Veteran's claim. Without deciding that any error was committed with respect to either the duty to notify or the duty to assist, any such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

With regard to the left eye retinal tear issue, substantially compliant notice was sent in May 2006, June 2006, and October 2008 letters and the claim was readjudicated in a July 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for pelvic pain the claim is reopened.  To this extent, the appeal is granted.

A disability rating greater than 10 percent prior to June 11, 2009 and a compensable disability rating beginning June 11, 2009 for left eye retinal tear is denied.



REMAND

With regard to the pelvic disorder issue, as above the Veteran complained of pelvic pain on several occasions during military service and was diagnosed with a tumor of the uterus and endometriosis requiring total abdominal hysterectomy in August 2005.  She has not yet been afforded a VA examination with regard to the claimed pelvic disorder.  As there is evidence of pelvic pain during service, complaints of pelvic pain continuing after service, and evidence of a tumor of the uterus and endometriosis requiring total abdominal hysterectomy in August 2005 the Board finds that a medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the acquired psychiatric disorder issue, service treatment records are negative for a psychiatric disorder.  Significantly, the June 1993 separation examination shows a normal psychiatric system and in the June 1993 report of medical history the Veteran specifically denied "frequent trouble sleeping," "depression or excessive worry," "loss of memory or amnesia," and "nervous trouble of any sort."  VA outpatient treatment records show that the Veteran was diagnosed with major depressive disorder in September 1997.  Subsequent VA treatment records show a diagnosis of PTSD beginning in June 2005.  

The Veteran was afforded a VA psychiatric examination in June 2011 and was diagnosed with both major depressive disorder and PTSD.  While the VA examiner opined that the Veteran's PTSD was not related to her military service (specifically the examiner opined that the Veteran's PTSD was not related to a documented December 1976 in-service assault), the examiner failed to opine whether the Veteran's major depressive disorder was related to her military service, to include as secondary to a service-connected disorder.  The examiner also failed to opine whether the Veteran's PTSD was secondary to a service-connected disorder.  Notably, the Veteran is service connected for several serious conditions to include cerebella tumor with seizure residuals, P.O. with surgery scar; ulcer disease with reflux and dysphasia; rhinitis with maxillary cyst to include sinusitis; left vocal cord paralysis; temporomandibular joint dysfunction; infertility; pituitary microadenoma; and left eye retinal tear.  Further, VA outpatient treatment records note that the Veteran has related some of her psychological problems to her health problems.  As such, the June 2011 VA examination report is inadequate in that it does not provide all opinions necessary to resolve all facets of the claim.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, an opinion should be obtained as to whether either the Veteran's major depressive disorder and/or PTSD are related to her military service, to include as secondary or aggravated by a service-connected disorder.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should arrange for the Veteran to be afforded a VA examination to determine whether the Veteran currently suffers from a pelvic disorder manifested by pelvic pain to include any residuals of the August 2005 total abdominal hysterectomy with resulting scar and, if so, whether it is at least as likely as not (50 percent probability or greater) that any current pelvic disorder is the result of or was first manifested during her military service.  

The VA examiner is specifically directed to review the claims file including the service treatment records and post-service treatment records reflecting complaints of pelvic pain along with the VA treatment records showing a tumor of the uterus and endometriosis requiring total abdominal hysterectomy in August 2005.  The examiner is also directed to the Veteran's allegations of pelvic pain beginning in military service and continuing since military service.    

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  Afford the June 2011 VA psychiatric examiner the opportunity to supplement his report and specifically answer the following questions:  opine whether it is at least as likely as not (50 percent probability or greater) that either the Veteran's major depressive disorder and/or PTSD are related to her military service, to include as secondary or aggravated by a service-connected disorder.  

A.  Did either the Veteran's major depressive disorder or PTSD have its onset in service; or, is it otherwise related to the Veteran's active military service?

B.  Did either one of or a combination of the Veteran's service connected disorders (i.e., cerebella tumor with seizure residuals, P.O. with surgery scar; ulcer disease with reflux and dysphasia; rhinitis with maxillary cyst to include sinusitis; left vocal cord paralysis; temporomandibular joint dysfunction; infertility; pituitary microadenoma; and left eye retinal tear) cause the Veteran to develop either major depressive disorder and/or PTSD?

C.  Does either one of or a combination of the Veteran's service connected disorders cause an aggravation (permanent worsening) of either the major depressive disorder or PTSD beyond its natural progress?  If so, the examiner should identify the clinical signs and manifestations of his erectile dysfunction which establish: (i) the baseline level of severity of her acquired psychiatric disorders before the onset of aggravation (permanent worsening); (ii) the onset of aggravation (permanent worsening) of her acquired psychiatric disorders; and (ii) the current level of severity of her acquired psychiatric disorders at (or after) the onset of aggravation (permanent worsening).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

If the June 2011 VA examiner is unavailable or determines that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question.

3.  The AMC/RO should then review the record and ensure that the above action is completed.  When the AMC/RO is satisfied that the record is complete the claim should be readjudicated by the AMC/RO.  If the claim is still denied the AMC/RO must furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


